Citation Nr: 1410289	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided testimony at a videoconference hearing before a Veterans Law Judge (VLJ) of the Board in April 2011.  A transcript of this hearing is of record.

In December 2011, the Board determined that new and material evidence had been received to reopen the previously denied hearing loss claim, and remanded the underlying service connection claim for further development.  The case has now been returned to the Board for further appellate consideration.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VLJ who conducted the April 2011 hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, the Veteran was sent correspondence in January 2014 informing him of this fact, and inquiring whether he desired a new hearing.  He replied in February 2014 that he desired a new videoconference hearing before a VLJ of the Board at his local RO.  



Travel Board and videoconference hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, the case is REMANDED for the following action:

Please take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his request. The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


